UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 27, 2007 UAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-06033 36-2675207 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 77 W. Wacker Drive, Chicago, IL 60601 (Address of principal executive offices) Registrant’s telephone number, including area code: (312) 997-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 7.01 Regulation FD Disclosure. On November 27, 2007, UAL Corporation issued a press release announcing that it is seeking an amendment to its existing credit agreement.The press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. Exhibit No.Description 99.1Press Release issued by UAL Corporation dated November 27, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UAL CORPORATION By:/s/ Frederic F. Brace Name: Frederic F. Brace Title:Executive Vice President and Chief Financial Officer Date: November 27, 2007 EXHIBIT INDEX Exhibit No.Description 99.1*Press Release issued by UAL Corporation dated November 27, 2007 * Filed herewith electronically.
